DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Claims 1 – 20 were originally pending.

In the amendment dated 9/10/2020, the following has occurred: Claims 1 – 20 have been canceled; Claim 21 has been added.
Claim 21 is pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claim 21), which recite steps of

receiving, via the GUI, a user selection of the first pictogram answer from the plurality of pictogram answers for the first question;
defining a health-related user profile based on the user selection for the first question;
determining, by a processor operably coupled to the GUI, that a second question is relevant to the health-related user profile of the user based on the selection of the first pictogram answer by the user, and that a third question is not relevant to the health related user profile based on the selection of the first pictogram answer, the third question being (1) different from the second question and (2) designated for selection when the user selects the second pictogram answer;
automatically presenting, via the GUI, the second question and a plurality of pictogram answers for the second question based on the determination that the second question is relevant to the health-related user profile, the second question being different from the first question, the plurality of pictogram answers for the second question being different from the plurality of pictogram answers for the first questions, the first question and the second question collectively defining at least portion of a health-related survey, the plurality of pictogram answers for the first question and the plurality of pictogram answers for the second answer configured to engage the user more than text-only answers;
receiving, via the GUI, a user selection of a pictogram answer from the plurality of pictogram answers for the second question; and
a automatically updating the health-related user profile based on the user selection for the first question and the user selection for the second question.
These steps of claim 21, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  As stated in paragraph 102, “Embodiments described 
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of via a graphical user interface amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification paragraph 1043, see MPEP 2106.05(f))
  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claim 21; receiving and presenting, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); Alice Corp., MPEP 2106.05(d)(II)(iii))
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "relevant" in claim 21 is a relative term which renders the claim indefinite.  The term "relevant" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Examiner was originally just going to understand “relevant” as broad. However, the claim differentiates between “relevant” and “not relevant” and so the Examiner makes this rejection. What is the relevant standard?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rzadkiewicz et al. U.S. Patent 8,117,048 in view of Clough et al., U.S. Patent 5,379,057.
As per claim 21,
Rzadkiewicz teaches a method, comprising:
presenting (figure 7, column 9, lines 26 – 38), 
via a graphical user interface (GUI) (column 6, lines 8 – 18 general purpose computer), 
a first question and a plurality of pictogram answers for the first question (figure 7, how are you feeling?)
the first question and the plurality of pictogram answers for the first question being presented via the GUI such that a user of the user device can select a first pictogram answer independent from any other individual (figure 7, smiley faces);
receiving, via the GUI, a user selection of the first pictogram answer from the plurality of pictogram answers for the first question (column 9, lines 26 – 38 Joseph has selected);
defining a health-related user profile based on the user selection for the first question (column 9, lines 26 – 38 Anxiety but not scared);
determining (column 9, lines 39 – 61 Joseph decides to click – the actual determination is not disclosed), 
by a processor operably coupled to the (GUI) (column 6, lines 8 – 18 general purpose computer),
that a second question is relevant to the health-related user profile of the user based on the selection of the first pictogram answer by the user (Figure 8, column 9, lines 26 – 38 Joseph has selects Physical Health–The Specification does not disclose how relevance is determined. There are no disclosed boundaries regarding what makes something relevant or not relevant), and 
that a third question is not relevant to the health related user profile (figure 8, #306 and column 9, lines 39 – 61 arm vs leg  – The Specification never discloses what “not relevant” means. There is nothing regarding the negative limitation. However, paragraph 1049 includes, “In some embodiments, logic and/or metadata 
the third question being (1) different from the second question and (2) designated for selection when the user selects the second pictogram answer (figure 8, #306 and column 9, lines 39 – 61 arm vs leg  regional to specific body part – The Examiner notes that “designated for selection” does not appear within the originally filed specification);
automatically presenting (figure 8), 
via the (GUI) (column 6, lines 8 – 18 general purpose computer),
the second question and a plurality of pictogram answers for the second question based on the determination that the second question is relevant to the health-related user profile (figure 8- body region and then specific body part), 
the second question being different from the first question (figure 7 vs figure 8), 
the plurality of pictogram answers for the second question being different from the plurality of pictogram answers for the first questions (figure 7 vs figure 8), 
the first question and the second question collectively defining at least portion of a health-related survey (figures 6 – 8), 
the plurality of pictogram answers for the first question and the plurality of pictogram answers for the second answer configured to engage the user 
receiving (column 9, lines 39 – 61 Janet selected), 
via the (GUI) (column 6, lines 8 – 18 general purpose computer),
a user selection of a pictogram answer from the plurality of pictogram answers for the second question (figure 8 and column 9, lines 39 – 61 #308); and
a automatically updating the health-related user profile based on the user selection for the first question and the user selection for the second question (Abstract and column 6, lines 19 – 40, memory element for storing the data).

Rzadkiewicz does not explicitly teach the method, comprising:
presenting, 
via a graphical user interface (GUI), 
a first question and a plurality of pictogram answers for the first question 
including a first pictogram answer associated with a first numerical value and a second pictogram answer associated with a second numerical value larger than the first numerical value, 
the first question and the plurality of pictogram answers for the first question being presented via the GUI such that a user of the user device can select a first pictogram answer independent from any other individual;
determining, 
by a processor operably coupled to the GUI, 
that a second question is relevant to the health-related user profile of the user based on the selection of the first pictogram answer by the user, and 
that a third question is not relevant to the health related user profile based on the selection of the first pictogram answer, 
However, Clough further teaches the method, comprising:
presenting, 
via a graphical user interface (GUI), 
a first question and a plurality of pictogram answers for the first question 
including a first pictogram answer associated with a first numerical value and a second pictogram answer associated with a second numerical value larger than the first numerical value (Column 10, lines 26 – 50 scale or bar graduated – It should be noted that this is a graphical image. Further, the Examiner believes that the on an interval scale, the responses are inherently numeric as evidenced by Crawford “Marketing Research and Information Systems”, page 8, Interval Scales.),
the first question and the plurality of pictogram answers for the first question being presented via the GUI such that a user of the user device can select a first pictogram answer independent from any other individual;
determining, 
by a processor operably coupled to the GUI, 
that a second question is relevant to the health-related user profile of the user based on the selection of the first pictogram answer by the user, and 
that a third question is not relevant to the health related user profile based on the selection of the first pictogram answer (column 19, lines 55 – 61 not delivered because question is inappropriate), 
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Rzadkiewicz. One of ordinary skill in the art at the time of the invention would have added these features into Rzadkiewicz with the motivation to provide a series of multiple-choice questions (Clough, column 18, lines 30 and 31).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pre-Grant Publication 2005/ 0197988 Bublitz teaches a Bayesian belief network
U.S, Pre-Grant Publication 2004/ 0138924 Pristine teaches a novel system and method for emergency room intake
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373. The examiner can normally be reached M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626